


Exhibit 10.1








PREFERRED STOCK PURCHASE AGREEMENT

 

BETWEEN

 

IceWEB, Inc.

 

AND

 

BARRON PARTNERS LP

 

DATED

 

September 8, 2005








--------------------------------------------------------------------------------



 

PREFERRED STOCK PURCHASE AGREEMENT

 

This PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered
into as of the 8th day of September, 2005 between IceWEB, Inc., a corporation
organized and existing under the laws of the State of Delaware and BARRON
PARTNERS LP, a Delaware limited partnership (“Investor”).

PRELIMINARY STATEMENT:

 

WHEREAS, the Investor wishes to purchase from the Company, upon the terms and
subject to the conditions of this Agreement, 1,833,334 shares of preferred stock
of the Company, with such preferred stock being as described in the Amended and
Restated Certificate of Designations of Preferences, Rights and Limitations of
Series B Convertible Preferred Stock (the “Certificate of Designations”) in
substantially the form attached hereto as Exhibit A (the “Preferred Stock”) for
the Purchase Price set forth in Section 1.3.23 hereof. Subject to the
limitations set forth herein and in the Certificate of Designation, the
Preferred Stock shall be initially convertible into shares of common stock of
the Company at any time at a conversion price of 27.27 cents ($0.2727) per share
(the “Conversion Value”). In addition, the Company will issue to the Investor
three Common Stock Purchase Warrants (the “Warrants”) to purchase up to an
additional 2,250,000 shares of common stock of the Company at exercise prices as
stated in the Warrants; and

 

WHEREAS, the parties intend to memorialize the purchase and sale of such
Preferred Stock and the Warrants.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

 

ARTICLE I

 

INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS

1.1                 Incorporation by Reference. The foregoing recitals and the
Exhibits and Schedules attached hereto and referred to herein, are hereby
acknowledged to be true and accurate, and are incorporated herein by this
reference.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 1

--------------------------------------------------------------------------------



 

1.2                 Superseder. This Agreement, to the extent that it is
inconsistent with any other instrument or understanding among the parties
governing the affairs of the Company, shall supersede such instrument or
understanding to the fullest extent permitted by law. A copy of this Agreement
shall be filed at the Company’s principal office.

1.3                 Certain Definitions. For purposes of this Agreement, the
following capitalized terms shall have the following meanings (all capitalized
terms used in this Agreement that are not defined in this Article 1 shall have
the meanings set forth elsewhere in this Agreement):

1.3.1      “1933 Act” means the Securities Act of 1933, as amended.

 

1.3.2      “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

1.3.3      “Affiliate” means a Person or Persons directly or indirectly, through
one or more intermediaries, controlling, controlled by or under common control
with the Person(s) in question. The term “control,” as used in the immediately
preceding sentence, means, with respect to a Person that is a corporation, the
right to the exercise, directly or indirectly, of more than 50 percent of the
voting rights attributable to the shares of such controlled corporation and,
with respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such controlled Person.

 

1.3.4      “Articles” means the Certificate of Incorporation of the Company, as
the same may be amended from time to time.

1.3.5      “Closing” shall mean the Closing of the transactions contemplated by
this Agreement on the Closing Date.

1.3.6      “Closing Date” means the date on which the payment of the Purchase
Price (as defined herein) by the Investor to the company is completed pursuant
to this Agreement to purchase the Preferred Stock and Warrants, which shall
occur on or before September 8th, 2005.

1.3.7      “Common Stock” means shares of common stock of the Company, par value
$0.001 per share

1.3.8      “Effective Date” shall mean the date the registration statement of
the Company covering the shares being subscribed hereby is declared effective.

 

1.3.9      “Escrow Agreement” shall mean the Escrow Agreement among the Company,
the Investor and Ira S. Saul PLC, as Escrow Agent, attached hereto as Exhibit E.

 

1.3.10   “Material Adverse Effect” shall mean any adverse effect on the
business, operations, properties or financial condition of the Company that is
material and adverse to the Company and its subsidiaries and affiliates, taken
as a whole and/or any condition, circumstance,



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 2

--------------------------------------------------------------------------------



 

or situation that would prohibit or otherwise materially interfere with the
ability of the Company to perform any of its material obligations under this
Agreement or the Registration Rights Agreement or to perform its obligations
under any other material agreement.

 

1.3.11  “Delaware Act” means the Delaware General Corporation Law, as amended.

1.3.12   “Person” means an individual, partnership, firm, Limited Liability
Company, trust, joint venture, association, corporation, or any other legal
entity.

 

1.3.13  “Purchase Price” means the $500,000 paid by the Investor to the Company
for the Preferred Stock and the Warrants.

1.3.14   Registration Rights Agreement” shall mean the registration rights
agreement between the Investor and the Company attached hereto as Exhibit B.

1.3.15  “Registration Statement” shall mean the registration statement under the
1933 Act to be filed with the Securities and Exchange Commission for the
registration of the Shares pursuant to the Registration Rights Agreement
attached hereto as Exhibit B.

1.3.16 “SEC” means the Securities and Exchange Commission.

1.3.17 “SEC Documents” shall mean the Company’s latest Form 10-K or 10-KSB as of
the time in question, all Forms 10-Q or 10-QSB and 8-K filed thereafter, and the
Proxy Statement for its latest fiscal year as of the time in question until such
time as the Company no longer has an obligation to maintain the effectiveness of
a Registration Statement as set forth in the Registration Rights Agreement.

1.3.18 “Shares” shall mean, collectively, the shares of Common Stock of the
Company issued upon conversion of the Preferred Stock subscribed for hereunder
and those shares of Common Stock issuable to the Investor upon exercise of the
Warrants.

1.3.19 “Subsequent Financing” shall mean any offer and sale of shares of
Preferred Stock or debt that is convertible into shares of Common Stock or
otherwise senior or superior to the Preferred Stock.

1.3.20 “Transaction Documents” shall mean this Agreement, all Schedules and
Exhibits attached hereto and all other documents and instruments to be executed
and delivered by the parties in order to consummate the transactions
contemplated hereby, including, but not limited to the documents listed in
Sections 3.2 and 3.3 hereof.

1.3.21 “Warrants” shall mean the Common Stock Purchase Warrants in the form
attached hereto Exhibit D.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 3

--------------------------------------------------------------------------------



 

ARTICLE II

 

SALE AND PURCHASE OF ICEWEB, INC.

PREFERRED STOCK AND WARRANTS PURCHASE PRICE

 

2.1

Sale of Preferred Stock and Issuance of Warrants.  

 

(a)             Upon the terms and subject to the conditions set forth herein,
and in accordance with applicable law, the Company agrees to sell to the
Investor, and the Investor agrees to purchase from the Company, on the Closing
Date 1,833,334 shares of Preferred Stock and the Warrants for the (the “Purchase
Price”) of Five Hundred Thousand Dollars ($500,000.00). The Purchase Price shall
be paid by the Investor to the Company on the Closing Date by a wire transfer of
the Purchase Price into escrow to be held by the escrow agent pursuant to the
terms of the Escrow Agreement. The Company shall cause the Preferred Stock and
the Warrants to be issued to the Investor upon the release of the Purchase Price
to the Company by the escrow agent pursuant to the terms of the Escrow
Agreement. The Company shall register the shares of Common Stock into which the
Preferred Stock is convertible pursuant to the terms and conditions of a
Registration Rights Agreement attached hereto as Exhibit B.

 

(b)            The Preferred Stock shall be initially convertible by the
Investor into an aggregate total of 1,833,334 shares of Common Stock (the
“Conversion Shares”); provided, however, that the Investor shall not be entitled
to convert the Preferred Stock into shares of Common Stock that would result in
beneficial ownership by the Investor and its affiliates of more than 4.9% of the
then outstanding number of shares of Common Stock on such date. For the purposes
of the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.

 

(c)             Upon execution and delivery of this Agreement and the Company’s
receipt of the Purchase Price from the Escrow Agent pursuant to the terms of the
Escrow Agreement, the Company shall issue to the Investor the Warrants to
purchase an aggregate of 2,250,000 shares of Common Stock at exercise prices as
stated in the Warrants, all pursuant to the terms and conditions of the form of
Warrants attached hereto as Exhibit C; provided, however, that the Investor
shall not be entitled to exercise the Warrants and receive shares of Common
Stock that would result in beneficial ownership by the Investor and its
affiliates of more than 4.9% of the then outstanding number of shares of Common
Stock on such date. For the purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 4

--------------------------------------------------------------------------------



 

2.2          Purchase Price. The Purchase Price shall be delivered by the
Investor in the form of a check or wire transfer made payable to the Company in
United States Dollars pursuant to the Escrow Agreement on the Closing Date.

 

ARTICLE III

 

CLOSING DATE AND DELIVERIES AT CLOSING

 

3.1          Closing Date  The closing of the transactions contemplated by this
Agreement (the “Closing”), unless expressly determined herein, shall be held at
the offices of the Company, at 5:00 P.M. local time, on the Closing Date or on
such other date and at such other place as may be mutually agreed by the
parties, including closing by facsimile with originals to follow.

 

3.2          Deliveries by the Company. In addition to and without limiting any
other provision of this Agreement, the Company agrees to deliver, or cause to be
delivered, to the escrow agent under the Escrow Agreement, the following:

 

 

(a)

At or prior to Closing, an executed Agreement with all exhibits and schedules
attached hereto;

 

(b)

At or prior to Closing, an executed Warrants in the name of the Investor in the
form attached hereto as Exhibit C;

 

(c)

The executed Registration Rights Agreement;

 

(d)

Certifications in form and substance acceptable to the Company and the Investor
from any and all brokers or agents involved in the transactions contemplated
hereby as to the amount of commission or compensation payable to such broker or
agent as a result of the consummation of the transactions contemplated hereby
and from the Company or Investor, as appropriate, to the effect that reasonable
reserves for any other commissions or compensation that may be claimed by any
broker or agent have been set aside;

 

(e)

Evidence of approval of the Board of Directors and Shareholders of the Company
of the Transaction Documents and the transactions contemplated hereby;

 

(f)

Certificate of the President and the Secretary of the Company that the
Certificate of Designation has been adopted and filed;

 

(g)

Certificate of Amendment to the Certificate of Incorporation of the Company
adopting the provision described in Section 6.20;

 

(h)

Certificates of Existence or Authority to Transact Business of the Company
issued by each of the Secretary of State for the State of Delaware and the Clerk
of the Commonwealth of Virginia State Corporation Commission;



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 5

--------------------------------------------------------------------------------



 

 

(i)

An opinion from the Company’s counsel concerning the Transaction Documents and
the transactions contemplated hereby in form and substance reasonably acceptable
to Investor;

 

(j)

Stock Certificate in the name of Investor evidencing the Preferred Stock;

 

(k)

The executed Escrow Agreement; and

 

(l)

Such other documents or certificates as shall be reasonably requested by
Investor or its counsel.

 

3.3          Deliveries by Investor. In addition to and without limiting any
other provision of this Agreement, the Investor agrees to deliver, or cause to
be delivered, to the escrow agent under the Escrow Agreement, the following:

 

 

(a)

A deposit in the amount of the Purchase Price;

 

(b)

The executed Agreement with all Exhibits and Schedules attached hereto;

 

(c)

The executed Registration Rights Agreement;

 

(d)

Certifications in form and substance acceptable to the Company and the Investor
from any and all brokers or agents involved in the transactions contemplated
hereby as to the amount of commission or compensation payable to such broker or
agent as a result of the consummation of the transactions contemplated hereby
and from the Company or Investor as appropriate to the effect that reasonable
reserves for any other commissions or compensation that may be claimed by any
broker or agent have been set aside;

 

(e)

The executed Escrow Agreement; and

 

(f)

Such other documents or certificates as shall be reasonably requested by the
Company or its counsel.

 

In the event any document provided to the other party in Paragraphs 3.2 and 3.3
herein are provided by facsimile, the party shall forward an original document
to the other party within seven (7) business days.

 

3.4          Further Assurances. The Company and the Investor shall, upon
request, on or after the Closing Date, cooperate with each other (specifically,
the Company shall cooperate with the Investor, and the Investor shall cooperate
with the Company) by furnishing any additional information, executing and
delivering any additional documents and/or other instruments and doing any and
all such things as may be reasonably required by the parties or their counsel to
consummate or otherwise implement the transactions contemplated by this
Agreement.

 

3.5         Waiver. The Investor may waive any of the requirements of Section
3.2 of this Agreement, and the Company at its discretion may waive any of the
provisions of Section 3.3 of this Agreement. The Investor may also waive any of
the requirements of the Company under the Escrow Agreement.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 6

--------------------------------------------------------------------------------



 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF

ICEWEB, INC.

 

The Company represents and warrants to the Investor as of the date hereof and as
of Closing (which warranties and representations shall survive the Closing
regardless of what examinations, inspections, audits and other investigations
the Investor has heretofore made or may hereinafter make with respect to such
warranties and representations) as follows:

 

4.1          Organization and Qualification. ICEWEB, INC. is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as it is now being conducted
and is duly qualified to do business in any other jurisdiction by virtue of the
nature of the businesses conducted by it or the ownership or leasing of its
properties, except where the failure to be so qualified will not, when taken
together with all other such failures, have a Material Adverse Effect on the
business, operations, properties, assets, financial condition or results of
operation of ICEWEB, INC. and its subsidiaries taken as a whole.

 

4.2          Articles of Incorporation and By-Laws. The complete and correct
copies of the Company’s Articles and By-Laws, as amended or restated to date
which have been filed with the Securities and Exchange Commission are a complete
and correct copy of such document as in effect on the date hereof and as of the
Closing Date.

 

4.3          Capitalization.

 

4.3.1 The authorized and outstanding capital stock of ICEWEB, INC. is set forth
in ICEWEB, INC.’s Quarterly Report on Form 10-QSBK, filed on February 17th, 2005
with the Securities and Exchange Commission and updated on all subsequent SEC
Documents. All shares of capital stock have been duly authorized and are validly
issued, and are fully paid and no assessable, and free of preemptive rights.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 7

--------------------------------------------------------------------------------



 

4.3.2 As of the date of this Agreement, the authorized capital stock of the
Company consists of 1,000,000,000 shares of Common Stock ($.001 par value) and
10,000,000 shares of Preferred Stock ($.001 par value), of which approximately
6,492,287 shares of Common Stock ($.001 par value) and 1,666,667 shares of
Series A Preferred Stock ($.001 par value) will be issued and outstanding. All
outstanding shares of capital stock have been duly authorized and are validly
issued, and are fully paid and nonassessable and free of preemptive rights (with
the exception of shares held by not more than five (5) persons, whose holdings
are contested by the Company, none of which has a Material Adverse Effect on the
Company – See Schedule 4.3.2 attached). All shares of capital stock described
above to be issued have been duly authorized and when issued, will be validly
issued, fully paid and nonassessable and free of preemptive rights.

 

4.3.3 Except pursuant to this Agreement, in the Preferred Stock Purchase
Agreement dated March 30, 2005, and as set forth in Schedule 4.3 hereto, and as
set forth in ICEWEB, INC.’s SEC Documents, filed with the SEC, as of the date
hereof and as of the Closing Date, there are not now outstanding options,
warrants, rights to subscribe for, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, shares of any class of capital stock of ICEWEB, INC., or agreements,
understandings or arrangements to which ICEWEB, INC. is a party, or by which
ICEWEB, INC. is or may be bound, to issue additional shares of its capital stock
or options, warrants, scrip or rights to subscribe for, calls or commitment of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for, any shares of any class of its capital stock. The Company
agrees to inform the Investors in writing of any additional warrants granted
prior to the Closing Date.

 

4.3.3 The Company on the Closing Date (i) will have full right, power, and
authority to sell, assign, transfer, and deliver, by reason of record and
beneficial ownership, to the Investor, ICEWEB, INC. Shares hereunder, free and
clear of all liens, charges, claims, options, pledges, restrictions, and
encumbrances whatsoever; and (ii) upon conversion of the Preferred Stock or
exercise of the Warrants, the Investor will acquire good and marketable title to
such Shares, free and clear of all liens, charges, claims, options, pledges,
restrictions, and encumbrances whatsoever, except as otherwise provided in this
Agreement as to the limitation on the voting rights of such Shares in certain
circumstances.

 

4.4          Authority. ICEWEB, INC. has all requisite corporate power and
authority to execute and deliver this Agreement, the Preferred Stock, and the
Warrants, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement by ICEWEB, INC. and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
and no other corporate proceedings on the part of ICEWEB, INC. is necessary to
authorize this Agreement or to consummate the transactions contemplated hereby
except as disclosed in this Agreement. This Agreement has been duly executed and



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 8

--------------------------------------------------------------------------------



 

delivered by ICEWEB, INC. and constitutes the legal, valid and binding
obligation of ICEWEB, INC., enforceable against ICEWEB, INC. in accordance with
its terms.

 

4.5          No Conflict; Required Filings and Consents.   The execution and
delivery of this Agreement by ICEWEB, INC. does not, and the performance by
ICEWEB, INC. of their respective obligations hereunder will not: (i) conflict
with or violate the Articles or By-Laws of ICEWEB, INC.; (ii) conflict with,
breach or violate any federal, state, foreign or local law, statute, ordinance,
rule, regulation, order, judgment or decree (collectively, “Laws”) in effect as
of the date of this Agreement and applicable to ICEWEB, INC.; or (iii) result in
any breach of, constitute a default (or an event that with notice or lapse of
time or both would become a default) under, give to any other entity any right
of termination, amendment, acceleration or cancellation of, require payment
under, or result in the creation of a lien or encumbrance on any of the
properties or assets of ICEWEB, INC. pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which ICEWEB, INC. is a party or by ICEWEB, INC. or
any of its properties or assets is bound. Excluding from the foregoing are such
violations, conflicts, breaches, defaults, terminations, accelerations,
creations of liens, or incumbency that would not, in the aggregate, have a
Material Adverse Effect.

 

4.6          Report and Financial Statements. ICEWEB, INC.’s Annual Report on
Form 10-K, filed on January 14, 2005, with the SEC, and since amended, contains
the audited financial statements of the Company for fiscal year 2004. In
addition the company has provided the report for the quarter ending December 31,
2004 on Form 10-QSB, filed on February 17, 2005; the report for the quarter
ending March 31, 2005 on Form 10-QSB, filed on May 16, 2005; the report for the
quarter ending June 30, 2005 on Form 10-QSB, filed on August 19, 2005; and Form
SB-2, filed on July 26, 2005, all filed with the SEC, which have been reviewed
by the Company’s auditors. Certain of these filings have been amended from time
to time. Collectively, the company has provided “Financial Statements” to the
investor which accurately represent the financial condition of the company
through June 30, 2005. Each of the balance sheets contained in or incorporated
by reference into any such Financial Statements (including the related notes and
schedules thereto) fairly presented the financial position of the Company, as of
its date, and each of the statements of income and changes in stockholders’
equity and cash flows or equivalent statements in such Financial Statements
(including any related notes and schedules thereto) fairly presents, changes in
stockholders’ equity and changes in cash flows, as the case may be, of the
Company, for the periods to which they relate, in each case in accordance with
United States generally accepted accounting principles (“U.S. GAAP”)
consistently applied during the periods involved, except in each case as may be
noted therein, subject to normal year-end audit adjustments in the case of
unaudited statements. The books and records of ICEWEB, INC. have been, and are
being, maintained in all material respects in accordance with U.S. GAAP and any
other applicable legal and accounting requirements and reflect only actual
transaction.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 9

--------------------------------------------------------------------------------



 

4.7          Compliance with Applicable Laws. ICEWEB, INC. is not in violation
of, or, to the knowledge of ICEWEB, INC. is under investigation with respect to
or has been given notice or has been charged with the violation of any Law of a
governmental agency, except for violations which individually or in the
aggregate do not have a Material Adverse Effect.

 

4.8          Brokers. Except as set forth on Schedule 4.8, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
Commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of ICEWEB, INC.

 

4.9          SEC Documents. ICEWEB, INC. acknowledges that ICEWEB, INC. is a
publicly held company and has made available to the Investor after demand true
and complete copies of any requested SEC Documents. The Company has registered
its Common Stock pursuant to Section 12(d) [15(d)] of the 1934 Act, and the
Common Stock is quoted and traded on the OTC Bulletin Board of the National
Association of Securities Dealers, Inc. The Company has received no notice,
either oral or written, with respect to the continued quotation or trading of
the Common Stock on the OTC Bulletin Board. The Company has not provided to the
Investor any information that, according to applicable law, rule or regulation,
should have been disclosed publicly prior to the date hereof by the Company, but
which has not been so disclosed. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act, and
rules and regulations of the SEC promulgated thereunder and the SEC Documents
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading..

4.10       Litigation. To the knowledge of ICEWEB, INC., no litigation, claim,
or other proceeding before any court or governmental agency is pending or to the
knowledge of the Company, threatened against the Company, the prosecution or
outcome of which may have a Material Adverse Effect.

 

4.11       Exemption from Registration. Subject to the accuracy of the
Investor’s representations in Article V, except as required pursuant to the
Registration Rights Agreement, the sale of the Common Stock and Warrants by the
Company to the Investor will not require registration under the 1933 Act, but
may require registration under New York state securities law if applicable to
the Investor. When validly converted in accordance with the terms of the
Preferred Stock, and upon exercise of the Warrants in accordance with their
terms, the Shares underlying the Preferred Stock and the Warrants will be duly
and validly issued, fully paid, and non-assessable. The Company is issuing the
Preferred Stock and the Warrants in accordance with and in reliance upon the
exemption from securities registration afforded, inter alia, by Rule 506 under
Regulation D as promulgated by the SEC under the 1933 Act, and/or Section 4(2)
of the 1933 Act; provided, however, that certain filings and registrations may
be required under state securities “blue sky” laws depending upon the residency
of the Investor.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 10

--------------------------------------------------------------------------------



 

4.12       No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its Affiliates nor, to the knowledge of the
Company, any Person acting on its or their behalf (i) has conducted or will
conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D as promulgated by the SEC under the 1933 Act) or general
advertising with respect to the sale of the Preferred Stock or Warrants, or (ii)
made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the
Preferred Stock or Warrants, under the 1933 Act, except as required herein.

 

4.13       No Material Adverse Effect. Except as set forth in Schedule 4.13
attached hereto, since December 31, 2004, no event or circumstance resulting in
a Material Adverse Effect has occurred or exists with respect to the Company. No
material supplier has given notice, oral or written, that it intends to cease or
reduce the volume of its business with the Company from historical levels. Since
December 31, 2004, no event or circumstance has occurred or exists with respect
to the Company or its businesses, properties, prospects, operations or financial
condition, that, under any applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed in writing to the Investor.

 

4.14       Material Non-Public Information. The Company has not disclosed to the
Investors any material non-public information that (i) if disclosed, would
reasonably be expected to have a material effect on the price of the Common
Stock or (ii) according to applicable law, rule or regulation, should have been
disclosed publicly by the Company prior to the date hereof but which has not
been so disclosed.

 

4.15       Internal Controls And Procedures. The Company maintains books and
records and internal accounting controls which provide reasonable assurance that
(i) all transactions to which the Company or any subsidiary is a party or by
which its properties are bound are executed with management’s authorization;
(ii) the recorded accounting of the Company’s consolidated assets is compared
with existing assets at regular intervals; (iii) access to the Company’s
consolidated assets is permitted only in accordance with management’s
authorization; and (iv) all transactions to which the Company or any subsidiary
is a party or by which its properties are bound are recorded as necessary to
permit preparation of the financial statements of the Company in accordance with
U.S. generally accepted accounting principles.

 

4.16       Full Disclosure. No representation or warranty made by ICEWEB, INC.
in this Agreement and no certificate or document furnished or to be furnished to
the Investor pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 11

--------------------------------------------------------------------------------



 

4.17       Independent Board. As of the date of this Agreement and at Closing,
the Board of Directors of the Company consists of and shall consist of John R.
Signorello, Hal Compton, Joseph Druzak, Raymond Pirtle, and Jack Bush.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

The Investor represents and warrants to the Company that:

 

5.1          Organization and Standing of the Investor. The Investor is a
limited partnership duly formed, validly existing and in good standing under the
laws of the State of Delaware. The state in which any offer to purchase shares
hereunder was made or accepted by such Investor is the state shown as such
Investor’s address. The Investor was not formed for the purpose of investing
solely in the Preferred Stock, the Warrants or the shares of Common Stock which
are the subject of this Agreement.

5.2          Authorization and Power. The Investor has the requisite power and
authority to enter into and perform this Agreement and to purchase the
securities being sold to it hereunder. The execution, delivery and performance
of this Agreement by the Investor and the consummation by the Investor of the
transactions contemplated hereby have been duly authorized by all necessary
partnership action where appropriate. This Agreement and the Registration Rights
Agreement have been duly executed and delivered by the Investor and at the
Closing shall constitute valid and binding obligations of the Investor
enforceable against the Investor in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

5.3          No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Investor of the transactions contemplated
hereby or relating hereto do not and will not (i) result in a violation of such
Investor’s charter documents or bylaws where appropriate or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument to which the Investor is a party, or result in a violation of any
law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a Material Adverse Effect on such Investor). The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of such Investor’s obligations under this Agreement or to
purchase the securities from the Company in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Investor is assuming



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 12

--------------------------------------------------------------------------------



 

and relying upon the accuracy of the relevant representations and agreements of
the Company herein.

 

5.4          Financial Risks. The Investor acknowledges that such Investor is
able to bear the financial risks associated with an investment in the securities
being purchased by the Investor from the Company and that it has been given full
access to such records of the Company and the subsidiaries and to the officers
of the Company and the subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation. The Investor is capable of evaluating
the risks and merits of an investment in the securities being purchased by the
Investor from the Company by virtue of its experience as an investor and its
knowledge, experience, and sophistication in financial and business matters and
the Investor is capable of bearing the entire loss of its investment in the
securities being purchased by the Investor from the Company.

 

5.5          Accredited Investor. The Investor is (i) an “accredited investor”
as that term is defined in Rule 501 of Regulation D promulgated under the 1933
Act by reason of Rule 501(a)(3) and (6), (ii) experienced in making investments
of the kind described in this Agreement and the related documents, (iii) able,
by reason of the business and financial experience of its officers (if an
entity) and professional advisors (who are not affiliated with or compensated in
any way by the Company or any of its affiliates or selling agents), to protect
its own interests in connection with the transactions described in this
Agreement, and the related documents, and (iv) able to afford the entire loss of
its investment in the securities being purchased by the Investor from the
Company.

5.6          Brokers. Except as set forth in Schedule 4.8, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
Commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Investor.

 

5.7          Knowledge of Company. The Investor and such Investor’s advisors, if
any, have been, upon request, furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the securities being purchased by the Investor from the
Company. The Investor and such Investor’s advisors, if any, have been afforded
the opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.

 

5.8          Risk Factors The Investor understands that such Investor’s
investment in the securities being purchased by the Investor from the Company
involves a high degree of risk. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the securities being
purchased by the Investor from the Company. The Investor warrants that such
Investor is able to bear the complete loss of such Investor’s investment in the
securities being purchased by the Investor from the Company.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 13

--------------------------------------------------------------------------------



 

5.9          Full Disclosure. No representation or warranty made by the Investor
in this Agreement and no certificate or document furnished or to be furnished to
ICEWEB, INC. pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.
Except as set forth or referred to in this Agreement, Investor does not have any
agreement or understanding with any person relating to acquiring, holding,
voting or disposing of any equity securities of the Company.

 

ARTICLE VI

 

COVENANTS OF THE COMPANY

 

6.1.         Registration Rights. The Company shall cause the Registration
Rights Agreement to remain in full force and effect according to the provisions
of the Registration Rights Agreement and the Company shall comply in all
material respects with the terms thereof.

 

6.2.         Reservation Of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, shares of Common Stock for the purpose of
enabling the Company to issue the shares of Common Stock underlying the
Preferred Stock and Warrants.

 

6.3.        Compliance with Laws. The Company hereby agrees to comply in all
respects with the Company’s reporting, filing and other obligations under the
Laws.

 

6.4.        Exchange Act Registration. The Company (a) will continue its
obligation to report to the SEC under Section 12(d) of the 1934 Act [or (b)
shall register under Section 12(b) or (g) under the 1934 Act and thereafter
shall continue to be registered thereunder] and [ in either case] will use its
best efforts to comply in all respects with its reporting and filing obligations
under the 1934 Act, and will not take any action or file any document (whether
or not permitted by the 1934 Act or the rules thereunder) to terminate or
suspend any such registration or to terminate or suspend its reporting and
filing obligations under the 1934 until the Investors have disposed of all of
their Shares.

 

6.5          Corporate Existence; Conflicting Agreements. The Company will take
all steps necessary to preserve and continue the corporate existence of the
Company. The Company shall not enter into any agreement, the terms of which
agreement would restrict or impair the right or ability of the Company to
perform any of its obligations under this Agreement or any of the other
agreements attached as exhibits hereto.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 14

--------------------------------------------------------------------------------



 

6.6          Preferred Stock. For a period of three years from the closing the
Company will not issue any Preferred Stock of the Company

 

6.7          Convertible Debt. On or prior to the Closing Date, the Company will
cause to be cancelled all convertible debt in the Company. For a period of three
years from the closing the Company will not issue any convertible debt.

 

6.8          Reset Equity Deals. On or prior to the Closing Date, the Company
will cause to be cancelled any and all reset features related to any shares
outstanding that could result in additional shares being issued. For a period of
three years from the closing the Company will not enter into any transactions
that have any reset features that could result in additional shares being
issued.

 

6.9          Independent Directors. As of the date of this Agreement and as of
Closing, The Company shall have caused the appointment of the majority of the
board of directors are and shall be to be qualified independent directors, as
defined by the NASD, at or before Closing. If at any time after Closing the
board shall not be composed in the majority of qualified independent directors,
the Company shall pay to the Investors, pro rata, as liquidated damages and not
as a penalty, an amount equal to twenty four percent (24%) of the Purchase Price
per annum, payable monthly in kind. The parties agree that the only damages
payable for a violation of the terms of this Agreement with respect to which
liquidated damages are expressly provided shall be such liquidated damages.
Nothing shall preclude the Investor from pursuing or obtaining specific
performance or other equitable relief with respect to this Agreement. The
parties hereto agree that the liquidated damages provided for in this Section
6.9 constitute a reasonable estimate of the damages that may be incurred by the
Investor.

 

6.10       Independent Directors Become Majority of Audit and Compensation
Committees. As of the date of this Agreement and as of Closing, a majority of
outside directors are and will be serving on the audit and compensation
committees of the board of directors. If at any time after Closing such
independent directors do not compose the majority of the audit and compensation
committees, the Company shall pay to the Investors, pro rata, as liquidated
damages and not as a penalty, an amount equal to twenty four percent (24%) of
the Purchase Price per annum, payable monthly. The parties agree that the only
damages payable for a violation of the terms of this Agreement with respect to
which liquidated damages are expressly provided shall be such liquidated
damages. Nothing shall preclude the Investor from pursuing other remedies or
obtaining specific performance or other equitable relief with respect to this
Agreement. The parties hereto agree that the liquidated damages provided for in
this Section 6.10 constitute a reasonable estimate of the damages that may be
incurred by the Investor by reason of the failure of the Company to appoint at
least two independent directors in accordance with the provision hereof.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 15

--------------------------------------------------------------------------------



 

6.11       Use of Proceeds. The Company will use the proceeds from the sale of
the Preferred Stock and the Warrants (excluding amounts paid by the Company for
legal and administrative fees in connection with the sale of such securities)
for working capital and acquisitions.

 

6.12       Right of First Refusal. Each Investor shall have the right to
participate in any subsequent funding by the Company on a pro rata basis at
ninety-four percent (94%) of the offering price.

 

6.13       Price Adjustment. If, within the 24 months following the Closing
Date, the Company closes on the sale of a note or notes, shares of Common Stock,
or shares of any class of Preferred Stock at a price per share of Common Stock,
or with a conversion right to acquire Common Stock at a price per share of
Common Stock, that is less than the Conversion Price (as adjusted to the
capitalization per share as of the Closing Date, following any stock splits,
stock dividends, or the like) (collectively, the “Subsequent Conversion Price”),
the Company shall make a post-Closing adjustment in the Conversion Price of
outstanding preferred stock so that the effective price per share paid by the
Investor is reduced to being equivalent to such lower conversion price after
taking into account any prior conversions of the Preferred Stock and/or
exercises of the Warrant.

 

6.14       Insider Selling. John R. Signorello agrees to not sell shares of
Company common stock in excess of one percent of the total number of shares of
Company common stock outstanding per quarter or at a price less than $3.00 per
share during the 2 year period following August 30, 2005. The earliest any other
“Insiders” can start selling their shares shall be two years from Closing.
Insiders shall include all officers and directors of the Company. Andrew Barron
Worden and the Investor shall not be considered “Insiders”.

 

6.15       Employment and Consulting Contracts. For three years after the
Closing Company must have a unanimous opinion from the Compensation Committee of
the Board of Directors that any awards other than salary are usual, appropriate
and reasonable for any officer, director, employee or consultant holding a
similar position in other fully reporting public companies with independent
majority boards with similar market capitalizations in the same industry with
securities listed on the OTCBB, ASE, NYSE or NASDAQ.

6.16       Sale or Merger of Company. In the event of a sale of substantially
all of the assets of the Company or a merger or consolidation of the Company in
a transaction in which the Company is not the surviving entity, then, subject to
and in accordance with the terms of the Warrants, the 4.9% restriction in the
Warrants (but not the Preferred Stock) will immediately be terminated and the
Investors will have the right to exercise the Warrants concurrent with the sale,
subject to the payment by the Investor to the Company of the aggregate exercise
price of the Warrant.

6.17        Debt Limitation. The Company agrees for two years after Closing not
to enter into any new borrowings of more than twice as much as the sum of the
EBITDA from recurring operations over the past four quarters, with the exception
of short-term borrowings (“Short Term



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 16

--------------------------------------------------------------------------------



 

PMSI Secured Borrowing”) to purchase hardware and commercial off-the-shelf
(COTS) software to be resold to Company customers for more than the short-term
borrowings, where the amount borrowed is secured by a purchase money security
interest in the hardware and COTS software being purchased, and said borrowing
is to be repaid with accounts receivable from the proceeds of the hardware and
COTS software resale to the Company customer. Short Term PMSI Secured Borrowing
is permitted to exceed the debt limitation otherwise required by this Paragraph.

 

6.18       Subsequent Equity Sales. From the date hereof until such time as no
Purchaser holds any of the Securities, the Company shall be prohibited from
effecting or entering into an agreement to effect any Subsequent Financing
involving a “Variable Rate Transaction” or an “MFN Transaction” (each as defined
below). The term “Variable Rate Transaction” shall mean a transaction in which
the Company issues or sells (i) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion,

exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock. The term “MFN
Transaction” shall mean a transaction in which the Company issues or sells any
securities in a capital raising transaction or series of related transactions
which grants to an investor the right to receive additional shares based upon
future transactions of the Company on terms more favorable than those granted to
such investor in such offering. Any Purchaser shall be entitled to obtain
injunctive relief against the Company to preclude any such issuance, which
remedy shall be in addition to any right to collect damages. Notwithstanding the
foregoing, this Section 4.14 shall not apply in respect of an Exempt Issuance,
except that no Variable Rate Transaction or MFN Transaction shall be an Exempt
Issuance. Investor waives the violation of Paragraph 6.18 of the Preferred Stock
Purchase Agreement dated March 30, 2005 which arises from this Agreement.

 

6.20       Amendment to Certificate of Incorporation. At or before the next
annual meeting of the stockholders of the Company, the Board of Directors shall
propose and submit to the holders of the Common Stock for approval, an amendment
to the Certificate of Incorporation that provides substantially as follows:

“The terms and conditions of any rights, options and warrants approved by the
Board of Directors may provide that any or all of such terms and conditions may
be waived or amended only with the consent of the holders of a designated
percentage of a designated class or classes of capital stock of the Corporation
(or a designated group or groups of holders within such class or classes,
including but not limited to disinterested holders), and the applicable terms
and conditions of any such rights, options or warrants so conditioned may not be
waived or amended absent such consent.”



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 17

--------------------------------------------------------------------------------



 

 

ARTICLE VII

 

COVENANTS OF THE INVESTOR

 

7.1          Compliance with Law. The Investor’s trading activities with respect
to shares of the Company’s Common Stock will be in compliance with all
applicable state and federal securities laws, rules and regulations and rules
and regulations of any public market on which the Company’s Common Stock is
listed.

 

7.2          Transfer Restrictions. The Investor’s acknowledge that (1) the
Preferred Stock, Warrants and shares underlying the Preferred Stock and Warrants
have not been registered under the provisions of the 1933 Act, and may not be
transferred unless (A) subsequently registered thereunder or (B) the Investor
shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Preferred Stock, Warrants and shares underlying the Preferred Stock and Warrants
to be sold or transferred may be sold or transferred pursuant to an exemption
from such registration; and (2) any sale of the Preferred Stock, Warrants and
shares underlying the Preferred Stock and Warrants made in reliance on Rule 144
promulgated under the 1933 Act may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any resale of such
securities under circumstances in which the seller, or the person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder.

 

7.3          Restrictive Legend. The Investor acknowledges and agrees that the
Preferred Stock, the Warrants and the Shares underlying the Preferred Stock and
Warrants, and, until such time as the Shares underlying the Preferred Stock and
Warrants have been registered under the 1933 Act and sold in accordance with an
effective Registration Statement, certificates and other instruments
representing any of the Shares, shall bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
any such securities):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT.”

 

7.4           Amendment to Certificate of Incorporation. Investor hereby agrees
to vote any shares of capital stock that it may own directly or beneficially,
for the amendment to the Certificate of Incorporation referenced in Section
6.20. Pending adoption of such amendment, Investor hereby



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 18

--------------------------------------------------------------------------------



 

agrees for itself and its successors and assigns that neither this Section 7.4
or Section 6.20 above, or any restriction on exercise of the Warrant shall be
amended, modified or waived without the consent of the holders of a majority of
the shares of Common Stock held by Persons who are not Affiliates of the
Company, or the Investor or Affiliates of the Investor.

 

ARTICLE VIII

 

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS

 

The obligation of the Company to consummate the transactions contemplated hereby
shall be subject to the fulfillment, on or prior to Closing Date, of the
following conditions:

 

8.1          No Termination. This Agreement shall not have been terminated
pursuant to Article X hereof.

 

8.2          Representations True and Correct. The representations and
warranties of the Investor contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date with the same force and
effect as if made on as of the Closing Date.

 

8.3          Compliance with Covenants. The Investor shall have performed and
complied in all material respects with all covenants, agreements, and conditions
required by this Agreement to be performed or complied by it prior to or at the
Closing Date.

 

8.4          No Adverse Proceedings.    On the Closing Date, no action or
proceeding shall be pending by any public authority or individual or entity
before any court or administrative body to restrain, enjoin, or otherwise
prevent the consummation of this Agreement or the transactions contemplated
hereby or to recover any damages or obtain other relief as a result of the
transactions proposed hereby.

 

ARTICLE IX

 

CONDITIONS PRECEDENT TO INVESTOR’S OBLIGATIONS

 

The obligation of the Investors to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or prior to Closing Date unless
specified otherwise, of the following conditions:

 

9.1          No Termination. This Agreement shall not have been terminated
pursuant to Article X hereof.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 19

--------------------------------------------------------------------------------



 

9.2          Representations True and Correct. The representations and
warranties of ICEWEB, INC. contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date with the same force and
effect as if made on as of the Closing Date.

 

9.3          Compliance with Covenants. ICEWEB, INC. shall have performed and
complied in all material respects with all covenants, agreements, and conditions
required by this Agreement to be performed or complied by it prior to or at the
Closing Date.

 

9.4          No Adverse Proceedings.    On the Closing Date, no action or
proceeding shall be pending by any public authority or individual or entity
before any court or administrative body to restrain, enjoin, or otherwise
prevent the consummation of this Agreement or the transactions contemplated
hereby or to recover any damages or obtain other relief as a result of the
transactions proposed hereby.

 

ARTICLE X

 

TERMINATION, AMENDMENT AND WAIVER

 

10.1

Termination. This Agreement may be terminated at any time prior to the Closing
Date:

 

 

10.1.1

by mutual written consent of the Investor and the Company;

 

10.1.2     by the Company upon a material breach of any representation,
warranty, covenant or agreement on the part of the Investor set forth in this
Agreement, or the Investor upon a material breach of any representation,
warranty, covenant or agreement on the part of ICEWEB, INC. set forth in this
Agreement, or if any representation or warranty of ICEWEB, INC. or the Investor,
respectively, shall have become untrue, in either case such that any of the
conditions set forth in Article VIII or Article IX hereof would not be satisfied
(a “Terminating Breach”), and such breach shall, if capable of cure, not have
been cured within five (5) business days after receipt by the party in breach of
a notice from the non-breaching party setting forth in detail the nature of such
breach.

 

10.2       Effect of Termination. Except as otherwise provided herein, in the
event of the termination of this Agreement pursuant to Section 10.1 hereof,
there shall be no liability on the part of the Company or the Investor or any of
their respective officers, directors, agents or other representatives and all
rights and obligations of any party hereto shall cease; provided that in the
event of a Terminating Breach, the breaching party shall be liable to the
non-breaching party for all costs and expenses incurred by the non-breaching
party not to exceed $50,000.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 20

--------------------------------------------------------------------------------



 

10.3       Amendment. This Agreement may be amended by the parties hereto any
time prior to the Closing Date by an instrument in writing signed by the parties
hereto.

 

10.4       Waiver. At any time prior to the Closing Date, ICEWEB, INC. or the
Investor, as appropriate, may: (a) extend the time for the performance of any of
the obligations or other acts of other party or; (b) waive any inaccuracies in
the representations and warranties contained herein or in any document delivered
pursuant hereto which have been made to it or them; or (c) waive compliance with
any of the agreements or conditions contained herein for its or their benefit.
Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party or parties to be bound hereby.

 

ARTICLE XI

 

GENERAL PROVISIONS

 

11.1       Transaction Costs. Except as otherwise provided herein, each of the
parties shall pay all of his or its costs and expenses (including attorney fees
and other legal costs and expenses and accountants’ fees and other accounting
costs and expenses) incurred by that party in connection with this Agreement.

 

11.2        Indemnification. The Investor agrees to indemnify, defend and hold
the Company (following the Closing Date) and its officers and directors harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities or damages, including interest, penalties and
reasonable attorney’s fees, that it shall incur or suffer, which arise out of or
result from any breach of this Agreement by such Investor or failure by such
Investor to perform with respect to any of its representations, warranties or
covenants contained in this Agreement or in any exhibit or other instrument
furnished or to be furnished under this Agreement. The Company agrees to
indemnify, defend and hold the Investor harmless against and in respect of any
and all claims, demands, losses, costs, expenses, obligations, liabilities or
damages, including interest, penalties and reasonable attorney’s fees, that it
shall incur or suffer, which arise out of, result from or relate to any breach
of this Agreement or failure by the Company to perform with respect to any of
its representations, warranties or covenants contained in this Agreement or in
any exhibit or other instrument furnished or to be furnished under this
Agreement. In no event shall the Company or the Investors be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement nor shall any party have any liability hereunder in the event of gross
negligence or willful misconduct of the indemnified party. In the event of a
breach of this Agreement by the Company, the Investor shall be entitled to
pursue a remedy of specific performance upon tender into the Court an amount
equal to the Purchase Price hereunder. The indemnification by the Investor shall
be limited to the amount they have invested on the Closing Date.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 21

--------------------------------------------------------------------------------



 

11.3       Headings. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

11.4       Entire Agreement. This Agreement (together with the Schedule,
Exhibits, Warrants and documents referred to herein) constitute the entire
agreement of the parties and supersede all prior agreements and undertakings,
both written and oral, between the parties, or any of them, with respect to the
subject matter hereof.

 

11.5       Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or certified mail
confirmation; (iii) on the date delivered by an overnight courier service; or
(iv) on the third business day after it is mailed by registered or certified
mail, return receipt requested with postage and other fees prepaid as follows:

 

If to ICEWEB, INC.:

 

205 VanBuren Street, Suite 420

Herndon, VA 20170

Attention: John R. Signorello, CEO

 

With a copy to:

 

Ira S. Saul, PLC

4126 Leonard Drive

Fairfax, VA 22030

P.O. Box 3446

Fairfax, VA 22038-3446

Facsimile No.: 703.273.8842

Attn: Ira S. Saul, Esq.

 

If to the Investor:

 

Barron Partners L.P.

c/o Barron Capital Advisors, LLC

730 Fifth Avenue, 9th Floor

New York, New York 10019

Attn: Andrew Barron Worden



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 22

--------------------------------------------------------------------------------



 

11.6       Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 

11.7       Binding Effect. All the terms and provisions of this Agreement
whether so expressed or not, shall be binding upon, inure to the benefit of, and
be enforceable by the parties and their respective administrators, executors,
legal representatives, heirs, successors and assignees.

 

11.8       Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.

 

11.9       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law.

 

11.10     Jurisdiction. This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of New York. If any action is
brought among the parties with respect to this Agreement or otherwise, by way of
a claim or counterclaim, the parties agree that in any such action, and on all
issues, the parties irrevocably waive their right to a trial by jury. Exclusive
jurisdiction and venue for any such action shall be the Federal Courts serving
the State of New York. In the event suit or action is brought by any party under
this Agreement to enforce any of its terms, or in any appeal therefrom, it is
agreed that the prevailing party shall be entitled to reasonable attorneys fees
to be fixed by the arbitrator, trial court, and/or appellate court.

 

11.11     Preparation and Filing of Securities and Exchange Commission filings.
The Investor shall reasonably assist and cooperate with the Company in the
preparation of all filings with the SEC after the Closing Date due after the
Closing Date.

 

11.12     Further Assurances, Cooperation. Each party shall, upon reasonable
request by the other party, execute and deliver any additional documents
necessary or desirable to complete the transactions herein pursuant to and in
the manner contemplated by this Agreement. The parties hereto agree to cooperate
and use their respective best efforts to consummate the transactions
contemplated by this Agreement.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 23

--------------------------------------------------------------------------------



 

11.13     Survival The representations, warranties, covenants and agreements
made herein shall survive the Closing of the transaction contemplated hereby.

 

11.14     Third Parties Except as disclosed in this Agreement, nothing in this
Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any persons other than the
parties hereto and their respective administrators, executors, legal
representatives, heirs, successors and assignees. Nothing in this Agreement is
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Agreement, nor shall any provision give any third
persons any right of subrogation or action over or against any party to this
Agreement.

 

11.15     Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
shall nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

11.16     Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement. A facsimile transmission
of this signed Agreement shall be legal and binding on all parties hereto.

 

(SIGNATURE BLOCKS FOLLOW ON PAGE 25)



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 24

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.

 

THE COMPANY:

 

 

ICEWEB, INC.,

a Delaware corporation

 

 

By:

_______________

 

 

John R. Signorello

 

Title:

Chairman and Chief Executive Officer

 

 

INVESTOR:

 

BARRON PARTNERS LP

 

By:

Barron Capital Advisors LLC,

 

General Partner

 

 

 

 

 

By:

___________________________

 

Andrew Barron Worden

 

 

Managing Member

 

 

730 Fifth Avenue, 9th Floor

 

 

New York NY 10019

 



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 25

--------------------------------------------------------------------------------



 

Schedule 4.3.2. – Outstanding Common Stock which is not Fully Paid

 

1.            Wayne Goldstein was formerly a shareholder and principal in
Disease Sciences, Inc., the prior name of the Company. When IceWEB was merged
into Disease Sciences, Inc. and the name of the corporation changed to IceWEB,
Inc., Goldstein was required to surrender his stock certificate and did not do
so. The Company has been attempting to locate his whereabouts and will be
likewise seeking to cancel his stock certificate which, post 10 for 1 split, is
for 50,000,000 shares of common stock. The certificate contains Rule 144
restrictions. Suit to be filed in the Circuit Court of Fairfax County, Virginia

 

2.            Healthspan is part of the Goldstein group and holds 4,000,000
shares post 10 for 1 split. Its stock certificate was likewise to be surrendered
with Goldstein’s and was not. Cancellation of this stock certificate will
likewise be sought in litigation to be filed in the Circuit Court of Fairfax
County, Virginia. Certificate also contains Rule 144 restrictions.



STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 26

--------------------------------------------------------------------------------



 

Schedule 4.8 – List of Brokers

 

The Sole broker/dealer for this transaction is Liberty Company Financial, LLC,
in which Philip Seifert is principal.








STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 27

--------------------------------------------------------------------------------



 

Exhibit A

 

Form of Certificate of Designations of Preferences, Rights and Limitations








STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 28

--------------------------------------------------------------------------------



 

Exhibit B

 

Registration Rights Agreement








STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 29

--------------------------------------------------------------------------------



 

Exhibit C

 

Warrants








STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 30

--------------------------------------------------------------------------------



 

Exhibit D

 

Escrow Agreement








STOCK PURCHASE AGREEMENT BETWEEN

ICEWEB, INC. AND BARRON PARTNERS LP

PAGE 31

--------------------------------------------------------------------------------